 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ELENOR SKYE VILLANUEVA PATINO, et                  Case No. 1:18-cv-01468-AWI-SAB
     al.,
12                                                      ORDER REQUIRING APPOINTMENT OF
                    Plaintiffs,                         GUARDIAN AD LITEM
13
             v.                                         (ECF No. 1)
14
     COUNTY OF MERCED, et al.,                          TEN-DAY DEADLINE
15
                    Defendants.
16

17

18           On October 24, 2018, Plaintiffs Elenor Skye Villanueva Patino and Lillyanna Amelia

19 Patino, both minors, filed a complaint in this action. The complaint states the action is filed by
20 and through the minors’ guardian ad litems. Pursuant to the Local Rules of the Eastern District

21 of California, upon commencing this action on behalf of a minor, “the attorney representing the

22 minor or incompetent person shall present (1) appropriate evidence of the appointment of a

23 representative for the minor or incompetent person under state law or (2) a motion for the

24 appointment of a guardian ad litem by the Court, or, (3) a showing satisfactory to the Court that

25 no such appointment is necessary to ensure adequate representation of the minor . . . .” L.R.

26 202(a).
27 / / /

28 / / /


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that, within ten days from the date of entry of

 2 this order, Plaintiffs’ counsel shall file evidence that the representative has been appointed under

 3 state law or a motion for appointment of a guardian ad litem that meets the requirements of Rule

 4 202.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     October 26, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
